                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NOTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  In the Matter of:
                                                    }
                                                    }
  Walker Machine Tool Solutions, Inc.
                                                    }
  Tax ID / EIN: XX-XXXXXXX                               Case No. 19-04553-DSC-11
                                                    }
                                                    }
            Debtor(s)                                    Chapter 11
                                                    }
                                                    }
                                                    }
                                                    }
                              ORDER AND NOTICE OF HEARING
                               ON DISCLOSURE STATEMENT

 To the debtor, its creditors and other parties in interest:

        A disclosure statement under chapter 11 of the Bankruptcy Code having been filed by the
 debtor on August 7, 2020, therefore;

         IT IS ORDERED and notice is hereby given, that:

       1.     The hearing to consider the approval of the disclosure statement shall be held
 September 16, 2020, at 9:30 a.m.

        2.     September 9, 2020 is fixed as the last day for filing and serving in accordance
 with Fed. R. Bankr. P. 3017(a) written objections to the disclosure statement.

        3.       Requests for copies of the disclosure statement and plan shall be mailed to the
 attorney for the debtor-in-possession: Stuart M Maples, 200 Clinton Avenue W., Suite 1000,
 Huntsville, AL 35801.

       4.      The above referenced hearing to consider the approval of the disclosure statement
 may be continued from the courtroom at the hearing without further notice to any of the parties
 named above.

         The hearing will be held via an AT&T call−in number. You can find the call−in number
 and passcode on the Court's webpage at www.alnb.uscourts.gov. (Each Judge in the District has
 a specific call−in number. From the homepage, click the "Judges" tab and select the Judge
 assigned to the case. If you cannot locate the dial−in−number on the website, you may call the
 Clerk's office at 205−714−4000.) Other cases or matters may be scheduled for telephonic hearing
 at the same time. Parties should call in five minutes prior to the start of the hearing. Once
 connected, please mute your phone until your case is called. After your hearing is completed,
 please hang up to end your call. To avoid disruption, telephonic hearing participants are expected




Case 19-04553-DSC11          Doc 83    Filed 08/10/20 Entered 08/10/20 16:16:05           Desc Main
                                      Document     Page 1 of 2
 to call from a quiet location and are not permitted to use a "speaker" function or to place the call
 on hold (as this may cause music or other noises to play during the hearings of other
 participants). Participants are encouraged to call from a landline if possible.

      THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO
 THE COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL
 INFORMATION. (www.alnb.uscourts.gov).

        Dated this the 10th day of August 2020.

                                                               /s/ D. Sims Crawford
                                                               D. SIMS CRAWFORD
                                                               United States Bankruptcy Judge


 /klt




Case 19-04553-DSC11         Doc 83    Filed 08/10/20 Entered 08/10/20 16:16:05              Desc Main
                                     Document     Page 2 of 2
